DETAILED ACTION
1.	Claims 1-10 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter
3.	Claims 5-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specification
4.	The Title is objected to because title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Examiner's Note:  Note for invoking 35 U.S.C. 112, sixth paragraph (112(f)).
5.	as per as claim 10, claims element “… detecting means for detecting…” are a limitation that invokes 35 U.S.C. 112, sixth paragraph or 112(f).” and  has been interpreted under 35 U.S.C. 112, sixth paragraph (112(f))

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
6.2.  	Claim 10 recites “An information processing apparatus comprising: detecting means for detecting unauthorized access from a subject terminal to a subject host as a result of inputting subject input data into an autoencoder,…”. It is not clear autoencoder is part of the apparatus claim. For examiner purpose the Examiner assume it is part of the apparatus claim.
Clarification is required. 
6.3.	The following is a quotation of 35 U.S.C. 112(f):                                                                                                                   
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.4.	Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

6.5.	As per claim 10, claims element “… detecting means for detecting…” are a limitation that invokes 35 U.S.C. 112, sixth paragraph or 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Therefore, it is unclear to examiner as to the required hardware/structure and algorithms the means for language represents.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph (112 (f)); or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
7.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.2.	Claims 1-4, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No.  20190327252 to Grothendieck et al (“Grothendieck”) in view of US Patent Application No. 20070220605 to Chien et al (“Chien”).
 	As per claim 1, Grothendieck discloses an information processing apparatus comprising: a processor configured to detect access from a subject terminal to a subject host as a result of inputting subject input data into an autoencoder, an Internet protocol address of the subject terminal and an Internet protocol address of the subject host being used as at least part of the subject input data ([0004]-[0005], also see [0040],[0026]-[0027] fig. 1 and associated texts), 
the autoencoder having performed learning by using learning data, an Internet protocol address of a terminal and an Internet protocol address of a host to which the terminal has connected being used as at least part of the learning data ([0004]-[0005], also see [0040],[0026]-[0027] fig. 1 and associated texts).
	Grothendieck does not explicitly disclose however in the same field of endeavor, Chien discloses detect unauthorized access from a subject terminal to a subject host ([0018], [0047])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Grothendieck with the teaching of Chien by including the feature of unauthorized access, in order for Grothendieck’s system to identifying unauthorized access to a network resource by comparing the log file on the Authentication service and the log file of a client. In certain embodiments, comparing timestamp, IP address, port number, and/or other data from both log files, a discrepancy can be determined and an unauthorized access can be found. From the timestamp, IP address, port number, and/or other data, an intruder, hacker, or other unauthorized user can be tracked down (Chien, [0018]).

 	As per claim 2, the combination of Grothendieck and Chien discloses the information processing apparatus according to Claim 1, wherein: information indicating a time zone in which the terminal has connected the host is also used as the learning data for the autoencoder to perform learning; and the processor is configured also to input the information indicating the time zone into the autoencoder as part of the subject input data ([0027], [0042], also see[0034],[0040], fig. 2 and associated texts).

	As per claim 3, the combination of Grothendieck and Chien discloses the information processing apparatus according to Claim 1, wherein: information indicating an assignee country of the Internet protocol address of the host is also used as the learning data for the autoencoder to perform learning; and the processor is configured also to input the information indicating the assignee country of the Internet protocol address of the host into the autoencoder as part of the subject input data (Chien, [0039], [0049], [0049]). The motivation regarding the obviousness of claim 1 is also applied to claim 3. 
	As per claim 4, the combination of Grothendieck and Chien discloses the information processing apparatus according to Claim 2, wherein: information indicating an assignee country of the Internet protocol address of the host is also used as the learning data for the autoencoder to perform learning; and the processor is configured also to input the information indicating the assignee country of the Internet protocol address of the host into the autoencoder as part of the subject input data (Chien, [0039], [0049]). The motivation regarding the obviousness of claim 1 is also applied to claim 4. 
Claims 9-10, are rejected for similar reasons as stated above. 
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art discloses many of the claim features (See PTO-form 892). 
a).	US patent Application No. 20180270254 to CHIBA el al., discloses communication partners known to be malignant or benign are input to a known communication partner input unit, a subject communication partner whose malignancy is to be calculated is input to a subject communication partner input unit, a characteristic extractor extracts changes over time in whether the known communication partners and the subject communication partner are listed at a past given time point on a malignancy communication partner list and a benign communication partner list, and a malignancy calculator calculates malignancy of the subject communication partner on the basis of the characteristic information about the known communication partners and the subject communication partner.
b). US patent Application No. 20210160257  to ELYASHIV el al., discloses systems and methods of determining file-access patterns in at least one computer network, the network comprising a file-access server, including training a first machine learning (ML) algorithm with a first training dataset comprising vectors representing network traffic such that the first ML algorithm learns to determine network characteristics associated with file-access traffic, determining, using the first ML algorithm, network characteristics based on highest interaction of traffic with the file-access server compared to other interactions in the at least one computer network, and determining file-access patterns in the at least one computer network based on the network characteristics associated with file-access traffic.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497